DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sora (US 8860537) in view of Sturman et al. (US 4409638) and Uchida (US 9153370).
In re claim 1, Sora, in figures 1-3, discloses an electromagnetic relay comprising: a fixed contact (6); a moving contact (5) configured to move from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa; an electromagnet device including a first coil (2) and a mover (4) configured to be actuated on receiving a magnetic flux generated when a current flows through the first coil to move the moving contact from one of the closed position or the open position to the other position; and a second coil (17) provided separately from the first coil and configured to give, when a current flows through the second coil, at least a magnetic flux, of which a direction is opposite from a direction of the magnetic flux generated by the first coil, to the mover (as seen in the figures), and a demagnetization circuit configured to supply an alternating current to the second coil (the shown circuit 1A inherently supplies an alternating current to the second coil due to the presence of the capacitor), the demagnetization circuit includes a capacitor (18) that forms a resonant circuit with the second coil, the second coil being disconnected from a power supply that supplies a current to the first coil (as seen in figures 2b-d and figure 3c). Sora does not teach a resistor in series with the capacitor or the coil/mover positioning. Sturman however in figures 1-9 however teaches that it is known in the art to use a resistor (120 or 118) in series with a capacitor (112) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a resistor as taught by Sturman in series with a capacitor of Sora in order to provide a more controlled and precise current decay in the circuit. Uchida teaches that it is known in the art to position the mover (1) inside the second coil (6) in both contact states as claimed. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the second coil of Sora to a position where the mover is positioned inside the coil in the closed and open states of the contacts to achieve reduced speed of the mover sooner (this effect is discussed by Uchida and shown in figures 3a and 3b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837